Case 3:15-cv-00675-JBA Document 1415 Filed 01/22/20 Page 1 of 9

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

UNITED STATES SECURITIES AND EXCHANGE

 

COMMISSION, Civil No. 3:15cv675 (JBA)
Plaintiff,
v.

IFTIKAR AHMED, January 22, 2020

Defendant, and

IFTIKAR ALI AHMED SOLE PROP; I-CUBED
DOMAINS, LLC; SHALINI AHMED; SHALINI
AHMED 2014 GRANTOR RETAINED ANNUITY
TRUST; DIYA HOLDINGS LLC; DIYA REAL
HOLDINGS, LLC; LI. 1, a minor child, by and through
his next friends IFTIKAR and SHALINI AHMED, his
parents; I.I. 2, a minor child, by and through his next
friends IFTIKAR and SHALINI AHMED, his parents;
and II. 3, a minor child, by and through his next
friends IFTIKAR and SHALINI AHMED, his parents,

Relief Defendants.

 

 

RULING GRANTING RECEIVER’S MOTIONS FOR FEES

Receiver Jed Horwitt moves for the payment of fees and expenses incurred on behalf of the
Receivership Estate. (Mots. for Fees [Docs. # 1160, 1249, 1330].) Defendant opposes, (Def.’s Opps.
[Docs. # 1183, 1261, 1354]), and Relief Defendants join that opposition, (Rel. Defs.’ Opps. [Docs.
#1185, 1264, 1362]). Plaintiff Securities and Exchange Commission does not oppose the Receiver’s
motions. For the reasons that follow, the Receiver’s Motions for Fees are granted.

I, Background
The Court assumes the parties’ familiarity with the facts and history of this case. Receiver

Jed Horwitt was appointed on December 20, 2018. (Appointment Order [Doc. # 1070].) The
Case 3:15-cv-00675-JBA Document 1415 Filed 01/22/20 Page 2 of 9

Receiver and persons retained to assist in his administration of the Receivership Estate are “entitled
to reasonable compensation and expense reimbursement from the Receivership Estate,” subject to
“prior approval of the Court” and according to predetermined hourly billing rates. (Jd. at 16.) The
Receiver “shall apply to the Court for compensation and expense reimbursement from the
Receivership Estate” within forty-five days after the end of each calendar quarter. (Id.). All such
fee applications are “interim” and “subject to cost/benefit and final reviews at the close of the
receivership.” (Id.) The “Quarterly Fee Applications are subject to a holdback in the amount of
20% of the amount of fees and expenses for each application,” but the “total amounts held back
during the course of the receivership may be paid out at the discretion of the Court as part of the
final fee application.” (Id. at 15-16.) The Appointment Order set out certain requirements for the
content of each fee application. (Id. at 17.)
II. Discussion

The Receiver moves for the payment of fees for the following periods: 1) December 20,
2018 through March 31, 2019, (First Mot. for Fees [Doc. # 1160]); 2) April 1, 2019 through June
30, 2019, (Second Mot. for Fees [Doc. # 1249]); and 3) July 1, 2019 through September 30, 2019,
(Third Mot. for Fees [Doc. # 1330]). The First Motion represents 646.3 hours worked and seeks
payment in the amount of $157,547.50 for professional and paraprofessional fees, $5,425.00 for
Receiver fees, and $3,307.48 for expenses. The Second Motion represents 441.9 hours worked and
seeks payment in the amount of $92,879.20 for professional and paraprofessional fees and
$1,798.69 for expenses. The Third Motion represents 165.5 hours worked and seeks payment in
the amount of $39,925.45 for professional and paraprofessional fees and $1,1555.33 for expenses.

The “fees assessed reflect the hours worked by the Receiver and [Zeisler & Zeisler, P.C.

“(Z&Z)”] attorneys and paraprofessionals, and the hourly rates applicable at the time that they

2
Case 3:15-cv-00675-JBA Document 1415 Filed 01/22/20 Page 3 of 9

rendered their services, as modified by the significant discounts provided by the Receiver and
Z&Z” for this matter. (First Mot. at 3.!) The Receiver represents that the fee applications

take into account all relevant circumstances and factors as set forth in the
Connecticut Rules of Professional Conduct and the SEC Guidelines, including the
nature of the services performed, the amount of time spent, the experience and
ability of the professionals and paraprofessionals working on this engagement, the
novelty and complexity of the specific issues involved, the time limitations imposed
by the circumstances, and the responsibilities undertaken by the Receiver and Z&Z
under the Appointment Order.

(Id.) The applications include narrative descriptions of the services provided via attached time
records and summaries of the Receiver’s administration of the Receivership Estate. (Id.) The
Receiver does not seek “reimbursement for secretarial, word processing, proofreading or
document preparation expenses (other than by professionals or paraprofessionals), data
processing and other staff services (exclusive of paraprofessional services), or clerical overtime.”
(Id. at 4.) The fee applications reflect the substantial public service discounts determined at the
time of the Receiver’s appointment, including a 25% discount to regularly applicable hourly rates
for all legal professionals and paraprofessionals. (Id.) For services provided primarily in his
capacity as Receiver (rather than primarily legal services), the Receiver further reduced his hourly
rate to $250 per hour. (Id.) Pursuant to the SEC Guidelines, the Receiver and Z&Z categorized fees
incurred by certain “activity categories.” (Id. at 6.) The Receiver provided a detailed description of
the activities of the Receivership Estate during each billing period. (Id. at 11-24; Second Mot. for

Fees at 11-24; Third Mot. for Fees at 13-24.)

 

' Where the Receiver’s motions contain significant overlap in content, the Court cites only
to the First Motion for Fees.
Case 3:15-cv-00675-JBA Document 1415 Filed 01/22/20 Page 4 of 9

Defendant offers a variety of objections to the Receiver’s motions, all of which are joined
by the Relief Defendants. Generally, Defendant argues that the Receiver’s fees are “excessive,
duplicative, unreasonable, and unjustified” because the Receiver “has not provided any meaningful
benefit to the Receivership Estate” and the receivership itself is improper. (Def.’s Opp. to First Mot.
[Doc. # 1183] at 1.2) The Court will address Defendant’s objections in turn.

A. General Objections to Receivership

Many of Defendant’s objections to the fee motions are best described as general objections
to the disposition of this case, the continued existence of the asset freeze and the receivership, and
the continued appointment of Mr. Horwitt as Receiver. (See, e.g., Def.’s Opp. to First Mot. at 4-8
(arguing that Receiver was unnecessary or only minimally necessary and has provided no
economic benefit to Receivership Estate), 14-15 (arguing that fees should not be paid while appeals
of the Appointment Order are pending), 18-22 (arguing that the “Receiver is not a neutral party
and cannot be relied on to make any fair and impartial determinations”), 22-26 (arguing that a
receivership “is not necessary in this case and thus, the Receivership should be terminated
immediately”); Def.’s Opp. to Second Mot. at 3-8 (arguing that excess assets should be released
from freeze and receivership does not economically benefit assets of Receivership Estate), 9-12
(arguing that the Receiver is biased against Defendant), 13-14 (arguing that receivership must be
terminated); Def.’s Opp. to Third Mot. at 3-8 (arguing that the Receiver is unnecessary, does
“nothing,” and has not benefitted the Receivership Estate), 10-11 (arguing that the Receiver is

biased against Defendant), 12-14 (arguing that receivership should be terminated immediately).)

 

* Where Defendant’s responses contain significant overlap in content, the Court cites only
to his opposition to the First Motion for Fees.
Case 3:15-cv-00675-JBA Document 1415 Filed 01/22/20 Page 5 of 9

The Court has repeatedly addressed these arguments, (see, e.g., Appointment Order; Ruling
Denying Def.’s Mot. to Terminate Receivership [Doc. # 1276]), and Defendant’s oppositions to the
Receiver’s motions for fees are not the proper vehicles for attempting to relitigate those decisions.

B. General Reduction and Holdback

Defendant argues that despite the 25% hourly rate reduction and 20% holdback provision,
the fees charged by the Receiver and his counsel are “excessive, unreasonable, and not justified,”
and thus, he argues, the Court should impose “a minimum of a 50% discount to the requested fees”
and the holdback “must be increased to” 100%. (Def.’s Opp. to First Mot. at 28.) He contends that
there would be “no economic hardship on the Receiver’s firm, which looks to be a 13-professional
firm of which 9 (nine) are partners.” (Id.) Defendant argues that the 50% reduction and 100%
holdback are justified because

(i) there is no justification for having a Receiver; (ii) the fees requested are excessive
and unreasonable; (iii) there has been only marginal benefit to the Estate; (iv) the
SEC has no incentive to “police” the Fee Application; (iv) there are more liquid and
near-liquid assets than the judgment amount; (v) there are tens of millions of
dollars of assets frozen above the judgment amount; (vi) the Defendant has been
denied the use of his own legally earned funds for his own defense in this (and
other) matters; and (vii) there is an appeal pending, including on the instant issue
of Appointment of Receiver (which includes any payment to such Receiver).

(Id. at 28-29; see also Def.’s Opp. to Second Mot. [Doc. # 1261] at 14-15.)

The Receiver responds that the “complex factual and procedural history” of this case, the
need for the Receiver to “tak[e] control of the Receivership Estate and assess[] Receivership Assets”
in order to fulfill his duties under the Appointment Order, the complex task of managing the
Receivership Estate, and the other tasks required by the Appointment Order all make clear that his
and Z&Z’s services were necessary and justified and thus should not be further reduced as

Defendant argues. (Reply Supp. First Mot. [Doc. # 1218] at 2-10.)
5
Case 3:15-cv-00675-JBA Document 1415 Filed 01/22/20 Page 6 of 9

The Receiver’s fee motions make clear the effort involved in the management of the
Receivership Estate and describe in detail the tasks undertaken by the Receiver and Z&Z to comply
with the requirements of the Appointment Order. And the Receiver’s appointment by the Court
was motivated, at least in part, by his fee structure, which was “the most cost-efficient of those
proposed by the four receiver candidates.” (Appointment Order at 6.) The Court declines to
further reduce or holdback the Receiver’s fees based on the Defendant’s disagreement with the
Court’s decision to appoint a receiver, the duties and responsibilities assigned to the Receiver, or
the Receiver’s management of the Receivership Estate.

C. Specific Objections

Defendant “contests all of the Receiver’s bills” but “gives some examples” of specific billing
entries to which he is opposed “to support his opposition to the payment of any fees or expenses
to the Receiver.” (Def.’s Opp. to First Mot. at 29.) For example, Defendant opposes all “PACER
expenses, online research expenses, filing fees, Federal Express expenses, copying expenses, travel
charges, expenses to subpoena documents, service fees for subpoenaing documents, [and]
conference call expenses” because “the Receiver does not explain what documents he accessed
from PACER and what online research resulted in these invoices,” and because “the Receiver does
not specify the need for such other services, such as copying.” (Id. at 30-31; see also Def.’s Opp. to
Second Mot. at 16; Def.’s Opp. to Third Mot. at 16-17.) Defendant opposes “the breakup and
classification of the fees into” the “activity categories” despite that the Receiver engaged in that
categorization process in order to comply with SEC guidelines because “the SEC has no incentive
to police the Application for fees” and because the categorization “is inefficient as the Defendant
has to comb through each of these five fee breakups and also go back and forth between the five

different fee invoices to make sure that there is no duplicate billing between each of these five

6
Case 3:15-cv-00675-JBA Document 1415 Filed 01/22/20 Page 7 of 9

categories.” (Def.’s Opp. to First Mot. at 31.) Defendant disputes the categorization of certain
activities as legal work, as opposed to administrative work, and the subsequent billing of those
activities at legal hourly rates, arguing that many activities do not require legal knowledge. (Id. at
32-33.) Defendant disputes that “two people were needed” for “any conversation with the
Defendant or the Relief Defendants” or for “any communication, meeting, or discussion with any
other party,” arguing that only one person should have billed for any such activity. (Id. at 34; see
also Def.’s Opp. to Second Mot. at 18-19.) Defendant argues that the Receiver and his counsel
should not have “charged at a legal rate for their travel time.” (Def.’s Opp. to First Mot. at 35.)
Defendant contends that certain entries reflect unnecessary work, (id. at 36, 38), while other entries
are “vague and lack specificity” or contain errors, (id. at 36-37).

In response to Defendant’s concern about the billing of travel time, the Receiver explained
that there was “an oversight in applying the” billing instruction for travel time “in certain
instances.” (Reply Supp. First Mot. at 20.) In order to fully comply with the billing instructions
regarding travel time, the Receiver agreed to reduce the fees sought in the First Motion by $2094.75,
(id. at 21), and to reduce the fees sought in the Third Motion by $85.20, (Reply Supp. Third Mot.
at 12).

The Receiver responded to each of Defendant’s concerns about specific billing entries to
provide clarification or explain why each challenged activity was necessary. (See Reply Supp. First
Mot. at 11-26; Reply Supp. Second Mot. at 4-7, 12-16; Reply Supp. Third Mot. [Doc. # 1378] at 3-
12.) After reviewing these responses and the exhibits to the Receiver’s three fee motions, the Court
agrees with the Receiver that as to the rest of the billing entries, the Receiver and Z&Z provided
sufficient detail about the activities conducted and did not engage in excessive billing or

unnecessary work.
Case 3:15-cv-00675-JBA Document 1415 Filed 01/22/20 Page 8 of 9

Defendant also argues that the Receiver’s fees should be paid from within the judgment
amount, not from any additional assets of the Receivership Estate. (Id. at 11; Def.’s Opp. to Second
Mot. at 8-9.) He argues that in cases where receivership fees are paid from the receivership estate,
that estate is valued at Jess than the judgment amount. (Def.’s Opp. to First Mot. at 11.) Where, as
here, the value of the Receivership Estate may exceed the judgment amount, Defendant argues that
fees of the receivership estate should be paid from the judgment amount. (Id.) Defendant argues
that “this Court does not have any legal authority or jurisdiction on assets over the amount of
judgment” and because receiver fees “necessarily come at the expense of compensating victims of
the fraud.” (Id. (internal quotation omitted).) Defendant contends that he and the Relief
Defendants do “not benefit[] from the appointment of the Receiver,” that the SEC and the Receiver
have no incentive to keep fees low, and that the Court “cannot impose another penalty on the
Defendant by requiring him to pay for the Receiver at no benefit to the Defendant.” (Id. at 13.)

The Receiver responds that this Court has already determined the proper source of funds
tu pay the Receiver’s fees. (Reply Supp. First Mol. at 10-11 (ciling Appointment Order at 5 (“In the
absence of any aulthorily in support of the Defendants’ position thal the SEC should pay fur the
costs of a receiver, all costs of the receivership in this case will be paid from among the assets of the
Receivership Estate.”)).)

But the Court previously rejected the suggestion by Defendant that the SEC should pay for
the cost of the receivership, and has not yet directly addressed the question of whether the cost of
the receivership should count against the amount of the judgment against Defendant. No party has
fully briefed this issue at this time, and the outcome of the Receiver’s fee applications do not depend
on the resolution of this question, as any fees paid to the Receiver could later be credited toward

the judgment against Defendant if he is entitled to such a credit. Any party who wishes to address

8
Case 3:15-cv-00675-JBA Document 1415 Filed 01/22/20 Page 9 of 9

the Court on this question may file an indication of its position and supporting memorandum of
law within twenty-one days of the date of this ruling.
III. Conclusion
For the foregoing reasons, the Receiver’s Motions for Fees [Docs. # 1160, 1249, and 1330]
are GRANTED as modified by the Receiver’s First and Third Replies with regard to the appropriate
billing for travel time. Within seven days of the date of this ruling, the Receiver shall submit a
proposed order which reflects the final amounts to be distributed to the Receiver and his counsel

and identifies the assets of the Receivership Estate from which those amounts will be paid.

IFISSQORDERED. , A) / +

pee J CWUaALE- / —
Janet Bond Arterton, U.S.D.,J.

 

Dated at New Haven, Connecticut this 22nd day of January, 2020.
